Citation Nr: 0026231	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bipolar disorder 
(claimed as depression).  

Entitlement to service connection for a heart disorder.  

Entitlement to service connection for a right ankle condition 
as secondary to a service-connected left lower leg 
disability.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for headaches, a sinus condition, forehead 
scars, dental trauma, a back condition, and other residuals 
of a head injury due to injuries sustained in the pursuit of 
a course of vocational rehabilitation under chapter 31, title 
38 U.S.C.  

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 10 percent disabling.  

Entitlement to an increased rating for residuals of a closed 
fracture of the distal left tibia and medial malleolus, with 
mild traumatic degenerative joint disease, currently 
evaluated 10 percent disabling.  

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1978.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in October 1998 which denied the claimed benefits.  

The Board notes that the RO construed a communication and a 
medical report that were received from the veteran in 
November 1998 as a claim for service connection for post-
traumatic stress disorder (PTSD).  Subsequently, the RO 
requested evidence in conjunction with that claim that has 
not yet been received.  Moreover, the RO has not yet 
adjudicated the claim.  The Board finds that the issue 
relating to service connection for PTSD is not inextricably 
intertwined with the issue concerning service connection for 
bipolar disorder.  Therefore, the issue concerning service 
connection for PTSD is not before the Board at this time and 
will not be considered herein.  

The issue concerning an increased rating for residuals of a 
fracture of the left lower leg will be addressed in the 
Remand that follows this decision.  


FINDINGS OF FACT

1.  The claim for service connection for bipolar disorder 
(claimed as depression) is plausible.  

2.  The medical evidence does not show the presence of a 
heart disorder during service, within the first year after 
the veteran's separation from service, or for many years 
thereafter, or that any current heart disorder is related in 
any way to service.  The claim for service connection is not 
plausible.  

3.  The medical evidence does not show that the veteran 
currently has a right ankle condition or that any current 
right ankle condition is due to a service-connected left 
lower extremity disability.  The claim for service connection 
is not plausible.  

4.  The evidence shows that the veteran's headaches, a sinus 
condition, forehead scars, dental trauma, a back condition, 
and other residuals of a head injury were not sustained in 
the pursuit of a course of VA vocational rehabilitation under 
chapter 31, title 38 U.S.C.  

5.  The medical evidence shows that the veteran's bilateral 
hearing loss is manifest by Level III hearing in each ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bipolar disorder 
(claimed as depression) is well grounded.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for a right ankle 
condition as secondary to a service-connected left lower 
extremity disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

4.  There is no legal entitlement to compensation benefits 
under the provisions of 38 U.S.C. § 1151 for headaches, a 
sinus condition, forehead scars, dental trauma, a back 
condition, and other residuals of a head injury due to 
injuries sustained in the pursuit of a course of vocational 
rehabilitation under chapter 31, title 38 U.S.C.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358(c)(5) 
(1999).  

5.  Bilateral hearing loss is not more than 10 percent 
disabling.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. §§ 4.1, 
4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran sustained a 
fracture of the distal left tibia while bodysurfing in 
December 1975; there was no neurovascular injury.  The 
veteran was hospitalized in January 1977 for evaluation of a 
neurotic depressive episode with suicidal ideation.  The 
report indicates that the veteran had a lifelong history of 
episodic depression which began during early adolescence.  
The veteran stated that his depression would last from 
several hours to several days at a time and that he had 
thought of suicide on several occasions.  He reported that he 
had difficulty with frequent episodes of depression during 
high school and college.  He indicated that, over the 
previous several weeks, he had become withdrawn, apathetic, 
and preoccupied with internal problems and potential business 
failure.  The examiner reported, however, that there was 
"absolutely no indication that [the veteran] suffers from 
episodic depressions of a severe variety and that he has 
never [sic] been definitely suicidal."  No definitive 
psychiatric diagnosis was assigned and the veteran was found 
to be fit for full active duty.  Two reports in August 1977 
refer to right ankle pain and swelling and the veteran's 
history of a right ankle fracture in December 1975.  The 
report of a medical board in December 1977 shows that the 
veteran was unable to engage in prolonged standing, walking, 
or climbing.  Mild degenerative joint disease in the left 
ankle was noted on x-ray, but the physical examination was 
normal.  The report of a January 1978 Physical Evaluation 
Board regarding the veteran's left ankle, however, indicates 
that he was fit for duty.  An examination for "submarine 
disqualification" was conducted in August 1978.  The 
examiner reported that dorsiflexion of the left ankle was 
possible to 10 degrees, with plantar flexion to 30 degrees.  
Inversion and eversion were each accomplished to 7 degrees.  
The examiner diagnosed significant traumatic degenerative 
arthritis of the left ankle, with swelling and decreased 
range of motion.  That examiner noted that the psychiatric 
evaluation was normal.  The veteran underwent a separation 
examination in September 1978.  That examiner did not 
indicate whether or not the psychiatric or foot examination 
was normal.  Audiometric evaluation at that time showed pure 
tone thresholds greater than 30 decibels at all tested 
frequencies in both ears.  A letter from a service department 
physician to a United States Senator in October 1978, 
however, states that the veteran was physically qualified to 
perform full duty in general assignment.  The veteran's blood 
pressure was recorded during service as varying between 
120/70 to 130/90, with one reading of 164/102 in May 1976, at 
which time he was evaluated for increased pain and swelling 
in his left ankle.  No examiner indicated that any of the 
recorded readings was elevated, nor did any examiner diagnose 
hypertension.  In addition, the service medical records are 
completely negative for any indication of any heart disorder.  

On VA compensation examination in October 1979, the veteran's 
blood pressure was recorded as 136/80, 130/90, and 130/80.  
No abnormal cardiac clinical findings were reported.  The 
examiner indicated that the veteran stated that he had been 
told in July 1979 that he had high blood pressure, but he was 
taking no medication; he denied any history of heart disease.  
The examiner listed no diagnosis of hypertension or a heart 
disorder.  The veteran reported that his left ankle 
constantly ached and the pain increased to severe and the 
swelling increased on excessive walking.  On examination, 
inversion and eversion of the left ankle were each limited by 
25 percent, dorsiflexion was limited by 5 degrees, and 
plantar flexion was limited by 10 degrees.  The veteran was 
able to ambulate well, including on heels and toes, with 
minimal limp.  

A rating decision in November 1979 granted service connection 
for residuals of a closed fracture of the left distal tibia 
and medial malleolus, with mild traumatic degenerative 
arthritis, rated 10 percent disabling, and bilateral high 
frequency hearing loss, rated noncompensably disabling.  

The veteran was hospitalized in January 1981 for evaluation 
of a lung disorder.  No abnormal cardiac clinical findings 
were reported.  No diagnosis relative to hypertension or a 
heart disorder was recorded.  The examiner generally 
indicated that examination of the veteran's extremities was 
"normal."  

A VA clinic note in February 1981 shows that the veteran's 
blood pressure was 128/70.  In July 1981, he was seen as an 
outpatient complaining that his back "went out" the day 
before while swimming.  It was reported that he had a history 
of low back pain.  The examiner noted marked lumbar muscle 
spasm and lower lumbar tenderness, and diagnosed mechanical 
low back strain.  The records reflect further clinic visits 
for treatment of back pain through August 1982 and also 
through December 1984.  None of those records mentions a 
September 1982 motor vehicle accident, nor do they show any 
increased symptomatology at that time.  

Another VA compensation examination was conducted in March 
1981.  The examiner noted that the veteran wore hearing aids.  
His blood pressure was recorded as 130/84.  No abnormal 
cardiac clinical findings were reported; a chest x-ray was 
noted to show that the heart size was at the upper limits of 
normal in size.  No diagnosis of hypertension or any heart 
disorder was listed.  

A January 1983 VA outpatient record indicates that the 
veteran was involved in a motor vehicle accident in September 
1982 and had had persistent headaches and neck pain since 
then.  He reported that his neck pain was much improved, but 
that he had 2 types of headaches, mild headaches in his 
forehead area approximately daily and more severe headaches 
with visual aura once or twice a week.  The veteran also 
reported left-sided weakness.  Computed tomography reportedly 
showed a fracture of the C6 spinous process.  On examination, 
motor strength was 5/5 in all four extremities and the 
veteran was able to walk on heels and toes.  The examiner 
indicated that the veteran's headaches were probably 
migraine.  

The veteran was hospitalized at a private facility in July 
1983 for evaluation and treatment of a lung disorder.  He 
reported that the previous September he had been struck by an 
automobile while riding a bicycle and sustained facial 
fractures and facial lacerations.  His blood pressure was 
recorded as 126/80.  No abnormal cardiac clinical findings 
were reported and no complaints or clinical findings 
regarding either ankle were noted, although the records 
reflect a history of degenerative arthritis of the left 
ankle.  

The veteran was again hospitalized at a private facility in 
December 1983.  At that time, he complained of back pain off 
and on for the previous several years.  He had recently 
twisted his back and the pain had increased.  Bone scan and a 
myelogram reportedly revealed some mild instability at L3-4 
and L4-5, with bulging at those levels as well.  The nerve 
roots appeared normal.  The discharge diagnosis was low back 
pain secondary to instability at L3-4 and L4-5.  VA 
outpatient records reflect further exacerbations of the 
veteran's back pain in 1984 and 1985.  

In May 1985, the veteran submitted a letter from his father, 
who stated that he recalled that, on leave and weekend visits 
during service, the veteran complained about the soreness of 
his back.  He stated that the veteran said that doctors had 
told him that it would get better and that it was due to his 
not having a built-up heel for his right shoe while his left 
foot was in a cast.  He also noted that the veteran's back 
spasms had become more frequent since 1978.  

By a decision in July 1986, the Board denied service 
connection for a low back disorder on the basis that it was 
not incurred in or aggravated by service.  

VA clinic records dated in July 1995 reflect complaints of 
and treatment for back pain.  

On VA audiological evaluation in October 1995, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
35
45
70
85
59
Left
35
45
70
80
58

Speech audiometry revealed speech discrimination ability of 
68 percent in the right ear and of 76 percent in the left 
ear.  

A rating decision in December 1995 increased the evaluation 
for the veteran's hearing loss to 10 percent disabling.  He 
was notified of that determination and did not appeal.  

VA clinic notes dated in 1998 indicate that the veteran was 
being treated for mixed bipolar disorder and panic disorder.  
A June 1998 record indicates that he had recently been 
hospitalized for treatment of depression.  The nurse noted 
his complaint that he had a good bit of pain in his left 
ankle and sometimes in the right ankle; no specific clinical 
findings were recorded.  In July 1998, it was reported that 
he was having nightmares about a time in service when he 
disobeyed an order and a time when he did not help another 
serviceman who was being mistreated by others.  The examiner 
noted that the veteran had resultant increased anxiety and 
depression.  

Communication was received from the veteran in July 1998 
requesting increased ratings for his hearing loss and left 
ankle disabilities and service connection for 

depression (by polar [sic] disorder), arthritis and 
pain in his right ankle "that is adjunct to my 
service-connected left, head injury, headaches, 
scars on my fore head, dental trauma including 
broken teeth, re-building of gum, crowns to front 
teeth, heart disease, and clarification of my claim 
for my back condition that was denied by the 
Columbia RO, and up-held by the BVA without any 
mention of being under Chapter 31.

The veteran subsequently expanded on his statement and the RO 
construed the statements to indicate that he was claiming 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a head injury, headaches, forehead scars, dental trauma, 
and a back condition, all pursuant to injury he sustained in 
the noted motor vehicle accident in November 1982.  

In July 1998, the veteran filed a Report of Accidental Injury 
describing the circumstances of the November 1992 accident.  
He stated that he was riding a bicycle en route to his 
college class, when he was struck by an automobile.  He 
indicated that he went through the windshield, sustaining 
broken teeth, torn gums, and head injuries, including 
forehead scars, crushed frontal bone, severe and chronic 
headaches, short term memory loss, and neck pain.  The 
veteran also submitted another statement in which he added a 
sinus condition to the conditions he sustained as a result of 
the accident.  

The RO subsequently obtained the summaries of VA 
hospitalizations in January 1998 and May-June 1998.  The 
veteran was hospitalized in January 1998 for evaluation and 
treatment for chest pain on exertion and at rest.  It was 
noted that he had undergone coronary bypass surgery in May 
1993.  His blood pressure was recorded as 175/93.  During the 
hospitalization, the veteran underwent cardiac 
catheterization, followed by medical management of his heart 
disorder.  The records do not indicate the date of onset of 
the heart disorder.  

The veteran was again hospitalized in May 1998 for treatment 
of complaints of depression, panic attacks and anxiety which 
had gradually worsened since 1993.  The examiner noted that 
his only prior psychiatric hospitalization was for depression 
during service in 1976.  The 1998 hospital summary notes the 
veteran's report that he had had problems with the treating 
psychiatrist in service and that since then he had tried to 
avoid seeing a psychiatrist, instead going to primary 
physicians and psychologists.  He gave a history of mood 
swings dating to 1976, with his last upswing being in June 
1997.  The examiner assigned a diagnosis of bipolar disorder, 
depressed.  

In August 1998, private medical records dated from May 1993 
to January 1998 were received.  Those records reflect 
complaints of back pain beginning in July 1993; the diagnosis 
was back strain.  A May 1993 record notes possible angina.  
Later records indicate that the veteran underwent bypass 
surgery in May 1993.  In December 1996, he was seen for acute 
sinusitis and myositis of the left lower back.  None of those 
records notes any complaints, clinical findings, or diagnosis 
regarding a psychiatric disorder or left or right ankle 
disorders.  

Of record is a November 1998 letter signed by two VA 
psychologists.  The psychologists stated that the veteran had 
presented to the VA Behavioral Medicine Clinic in April 1998 
"with symptoms of severe depression, panic, and PTSD dating 
to a hospitalization for depression in 1976 while on active 
duty in the US Navy."  The veteran reported that, after that 
hospitalization, he continued to experience severe depressed 
mood, with periods of suicidal ideation that continued 
"until this day."  It was noted that the veteran left 
several jobs after service due to worsening depression and 
panic attacks and that he became unemployable in 1997.  The 
psychologists indicated that the veteran clearly met the 
diagnostic criteria for severe and recurrent Major Depression 
and PTSD, the symptoms of which "are tied specifically to 
events that occurred during his active duty in the US Navy."  

VA clinic records reflect continuing, frequent visits in 1998 
and 1999 for individual therapy by psychologists, as well as 
a VA hospitalization in March and April 1999 for treatment of 
major depression with psychosis.  

A VA compensation examination was conducted in January 1999.  
The veteran reported that he had limited use of his left 
ankle and favored it by using the right ankle more, resulting 
in sharp stabbing pain, but normal range of motion, in the 
right ankle.  He indicated that he had decreased range of 
motion and possibly occasional swelling in his left ankle.  
On examination, there was no laxity of either Achilles 
tendon, nor any varus or valgus angulation.  Dorsiflexion of 
the left ankle was limited to 15 degrees and plantar flexion 
was limited to 30-35 degrees.  Range of motion of the right 
ankle was reported as being normal.  The examiner indicated 
that there was a "cracking sensation" with movement of both 
ankles.  The examiner commented that she saw no relationship 
between the veteran's left ankle fracture and his right ankle 
pain, indicating that the right ankle symptoms "could be 
secondary" to his morbid obesity.  

On VA audiological evaluation in January 1999, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
40
55
85
85
66
Left
40
55
75
85
64

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 88 percent in the left 
ear.  

Analysis

Service connection issues

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  


? Bipolar disorder

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The evidentiary record clearly shows that the veteran was 
evaluated during service for psychiatric complaints.  
Although the post-service medical records do not reflect any 
psychiatric complaints or diagnoses prior to 1998, the 
veteran's subsequent statements regarding continuity of 
symptomatology during and after service must be accepted as 
factual in determining whether his claim is well grounded.  
Moreover, the veteran's treating psychologists have 
specifically related the veteran's current psychiatric 
symptomatology to symptoms that he had during a 
hospitalization during service.  

Therefore, the Board finds that the three criteria for a well 
grounded claim that were set forth in Epps have been met.  
The veteran's claim for service connection for bipolar 
disorder (claimed as depression) is plausible and, 
accordingly, is well grounded.  

This issue will be addressed further in the Remand that 
follows this decision.  

? Heart disorder

The records show that the veteran underwent coronary artery 
bypass surgery in 1993 and that he is also being treated for 
hypertension.  However, there is no medical evidence at all 
of any heart disorder or hypertension during service or for 
many years after service.  Moreover, no examiner has 
indicated that his current heart disease had its origins in 
service or within one year after the veteran's separation 
from service.  

The veteran points to "increased" blood pressure readings 
in the service medical records as an indication that he had 
hypertension in service and that, therefore, his current 
heart disease should be service-connected.  However, no 
examiner during service expressed any concern that any of the 
noted blood pressure readings were actually elevated or that 
they even might represent hypertension.  Moreover, there is 
no medical evidence in the record that any examiner has 
opined that the in-service readings were elevated or were the 
initial manifestations of his current hypertension.  It 
should be noted that the veteran's own lay statements as to 
the etiology of his current hypertension do not constitute 
competent evidence.  Espiritu.  

Because there is no evidence of any heart disorder or 
hypertension during service or for many years after service 
and no medical evidence of a nexus between the veteran's 
current heart disorder and hypertension and service, the 
second and third criteria set forth in Epps are not met.  
Accordingly, the veteran's claim for service connection for a 
heart disorder is not plausible and, therefore, must be 
denied as being not well grounded.  

? Right ankle condition

The veteran has claimed that he has a right ankle condition 
that is secondary to his service-connected left ankle 
disability.  The regulations permit service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

However, there is no medical evidence that the veteran now 
has any right ankle condition.  A VA examiner in January 1999 
noted the veteran's complaint of right ankle pain.  However, 
that examiner did not diagnose any right ankle disorder.  
Moreover, the examiner indicated that there was no 
relationship between the service-connected left ankle 
disability and the veteran's right ankle pain, stating that 
the pain was possibly due to his morbid obesity.  

Therefore, the Board finds that the claim for service 
connection for a right ankle condition is not plausible.  
Accordingly, the claim must be denied as being not well 
grounded.  

Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was proximately caused 
by the provision of training and rehabilitation services by 
the Secretary as part of an approved rehabilitation program 
under chapter 31 of this title.  38 U.S.C.A. § 1151(a)(2).  

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the 
Department of Veterans Affairs in the individual case, since 
ordinarily it is not to be expected that each and every 
different function and act of a veteran pursuant to his or 
her course of training will be particularly specified in the 
outline of the course or training program.  For example, a 
disability resulting from the use of an item of mechanical or 
other equipment is within the purview of the statute if 
training in its use is implicit within the prescribed program 
or course outlined or if its use is implicit in the 
performance of some task or operation the trainee must learn 
to perform, although such use may not be especially mentioned 
in the training program.  In determining whether the element 
of direct or proximate causation is present, it remains 
necessary for a distinction to be made between an injury 
arising out of an act performed in pursuance of the course of 
training, that is, a required "learning activity", and one 
arising out of an activity which is incident to, related to, 
or coexistent with the pursuit of the program of training.  
For a case to fall within the statute there must have been 
sustained an injury which, but for the performance of a 
"learning activity'" in the prescribed course of training, 
would not have been sustained.  A meticulous examination into 
all the circumstances is required, including a consideration 
of the time and place of the incident producing the injury.  
38 C.F.R. § 3.358(c)(5).  

The veteran has claimed that he sustained multiple injuries, 
including headaches, a sinus condition, forehead scars, 
dental trauma, and a back condition, as a result of an 
accident in which he was struck by an automobile while riding 
his bicycle while en route a class that was part of a program 
of instruction pursuant to VA's Vocational Rehabilitation 
program under chapter 31, title 38 U.S.C.  The medical 
records do reflect the veteran's complaints of headaches and 
sinusitis and some examiners have noted that the symptoms 
began after the motor vehicle accident in September 1982.  
The medical records also note that he was treated for 
mechanical low back strain prior to the accident, although 
medical records dated after the accident indicate that there 
was disc bulging at L3-4 and L4-5.  

Nevertheless, in order for compensation to be payable for 
disabilities arising pursuant to VA Vocational 
Rehabilitation, there must be a direct causal connection 
between the injury or aggravation of an existing injury and 
some essential activity or function which is within the scope 
of the vocational rehabilitation course.  The regulation 
makes clear that the disability must arise out of an act 
performed in pursuance of a required "learning activity."  
A disability that arises out of an activity which is incident 
to, related to, or coexistent with the pursuit of the program 
of training does not meet that requirement.  

Inasmuch as the motor vehicle accident, and the resultant 
injuries, occurred while the veteran was en route to his 
class, as reiterated by the veteran on several occasions, 
rather than specifically during the pursuit of a required 
learning activity, i.e., during the class or some required 
activity in conjunction with the class itself, the Board 
finds that his claimed disabilities resulted from an activity 
that was merely incident to the Vocational Rehabilitation 
program.  Accordingly, the requirements of § 3.358(c)(5) are 
not met and compensation for those disabilities is not 
payable under the provisions of 38 U.S.C.A. § 1151.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C. § 1151 for headaches, a sinus 
condition, forehead scars, dental trauma, a back condition, 
and other residuals of a head injury due to injuries 
sustained in the pursuit of a course of vocational 
rehabilitation is denied.  

Increased rating for bilateral hearing loss 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet.App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

The results of the VA audiometric evaluation in October 1995 
reflect numeric scores of V for the veteran's right ear and 
IV for his left ear.  On the basis of those scores, the RO 
increased the rating for his bilateral hearing loss to 
10 percent disabling by a rating decision in December 1995.  

The only audiometric data that have been added to the record 
since October 1995 were obtained during a VA compensation 
examination in January 1999.  Those data reflect numeric 
scores of III for each ear.  Table VII, above, indicates 
that, for such scores, a noncompensable evaluation is to be 
assigned.  

Considering the medical evidence of record, and giving the 
veteran the benefit of the doubt as to the severity of his 
hearing loss, as required by 38 U.S.C.A. § 5107(b), the Board 
finds that the evidence does not warrant an evaluation 
greater than the currently assigned 10 percent rating for 
bilateral hearing loss.  

Therefore, an increased rating for bilateral hearing loss is 
denied.  


ORDER

The claims for service connection for bipolar disorder 
(claimed as depression), a heart disorder, and a right ankle 
condition as secondary to a service-connected left lower 
extremity disability are not well grounded and so are denied.  

Compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for headaches, a sinus condition, forehead scars, 
dental trauma, a back condition, and other residuals of a 
head injury due to injuries sustained in the pursuit of a 
course of vocational rehabilitation under chapter 31, title 
38 U.S.C., are denied.  

An increased rating for bilateral hearing loss, currently 
rated 10 percent disabling, is denied.  


REMAND

As discussed above, the veteran's claim for service 
connection for bipolar disorder (claimed as depression) is 
well grounded.  Therefore, VA has a duty to assist him in 
developing evidence in conjunction with his claim.  The 
medical evidence regarding that issue includes a letter from 
the veteran's treating psychologists that appears to relate 
his current psychiatric symptoms to the time during service 
when he was hospitalized for evaluation of psychiatric 
complaints.  The record does not reflect, however, that the 
examiners had an opportunity to review the veteran's complete 
medical records, rather than relying merely on him for a 
history of his mental illness.  Neither does the letter 
provide adequate rationale for the examiners' opinion.  
Accordingly, the Board believes that the psychologists should 
have an opportunity to review the record and to supplement 
their opinion and that an additional opinion by a 
psychiatrist, after review of the entire record, would be 
helpful.  

Regarding the veteran's claim for an increased rating for his 
left lower extremity disability, he has claimed that his left 
ankle is very painful 90 percent of the time and that the 
pain keeps him from walking more than half a block before he 
has to sit down.  The January 1999 VA examiner reported range 
of motion data for the left ankle and noted that there was no 
laxity of the Achilles tendon.  However, the examiner 
provided no other information concerning functional 
impairment due to pain or otherwise due to the disability.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for bipolar disorder or 
depression and for his service-connected 
left lower extremity disability.  All 
records so received should be associated 
with the claims folder.  

2.  The claims file should first be 
forwarded to the veteran's treating 
psychologists who provided a medical 
opinion in November 1998, if the 
examiners are still available.  The 
examiners should be requested to review 
the claims file in detail and to provide 
adequate rationale for their opinion that 
the veteran's current symptoms of severe 
depression, panic, and PTSD date to his 
in-service hospitalization in 1977, 
including reference to pertinent evidence 
contained in the claims file.  If after 
review of the record, their opinion 
changes in any material manner, this 
should also be set forth for the record 
and adequate rationale should be provided 
to include reference to specific items of 
pertinent evidence.  

3.  Only upon completion of the 
psychologists' report (unless neither of 
those examiners is available), the 
veteran should then be scheduled for 
psychiatric and orthopedic examinations.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to their examinations.  

a.  The psychiatrist's report should 
fully set forth all current 
psychiatric complaints, pertinent 
clinical findings, and relevant 
diagnoses.  The examiner should be 
requested to provide a medical 
opinion as to whether it is at least 
as likely as not that any current 
bipolar disorder or depression or 
other psychiatric disorder had its 
origins during the veteran's period 
of service.  If any psychosis is 
currently shown, the examiner should 
also be requested to provide an 
opinion as to whether it is at least 
as likely as not that any psychosis 
was first manifested during service 
or within the first year after the 
veteran's separation from service.  
If the psychiatrist finds that the 
veteran's bipolar disorder or 
depression or any other psychiatric 
disorder pre-existed service, then 
the examiner should indicate whether 
it is at least as likely as not that 
the pre-existing disorder underwent 
any permanent increase in disability 
during service, and, if so, how 
much.  To the extent possible, the 
psychiatrist should reconcile any 
conflicting opinions in the claims 
file.  The examiner's opinions 
should be supported by adequate 
rationale, including reference to 
pertinent evidence contained in the 
claims file.  

b.  The orthopedic examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and 
the extent of any functional loss 
due to the veteran's service-
connected left lower extremity 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to 
decreased strength, speed, or 
endurance, as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In 
particular, the examiner should 
comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use, and should state 
whether any pain claimed by the 
appellant is supported by adequate 
pathology, e.g., muscle spasm, and 
is evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or 
manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but 
should include all structures 
pertinent to movement of the joint.  
It is important for the examiner's 
report to include a description of 
the above factors that pertain to 
functional loss due to the left 
lower extremity disability that 
develops on use.  In addition, the 
examiner should express an opinion 
as to whether pain or other 
manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional 
ability of the affected part.  The 
examiner should portray the degree 
of any additional range of motion 
loss due to pain on use or during 
flare-ups.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims for 
service connection for bipolar disorder 
(claimed as depression) and for an 
increased rating for his left lower 
extremity disability, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  If action 
taken remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
June 1999 supplemental statement of the 
case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and he 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 25 -


